DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 6, and 8-12 are pending, claims 2-3, 5, and 7 are canceled, claim 12 has been added, and claims 1, 4, 6, and 8-12 are currently under consideration for patentability under 37 CFR 1.104.  Previous 35 USC 112 Claim Rejections have been withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a stringy or belt-like fixing member” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 5,725,476), in view of Furuta (US 8,747,303) and Pal (US 2006/0263145).
Regarding claim 1, Yasui discloses an endoscope (abstract) comprising: an insertion unit (abstract) that has a longitudinal axis (see figure 1); a columnar tip portion body (1, figure 1) that is disposed on a tip side of the insertion unit and has a central axis parallel with the longitudinal axis of the insertion unit (see figure 1); a plate-like cap body (30, figure 1) that includes a base end face (base end of 30, figure 1) facing a tip surface of the tip portion body and being in contact with the tip surface; at least one mounting portion (34, figure 1 | or alternatively, 434 and 444, figure 9) that includes a mounting surface (see 34, figure 1 | or 434, figure 9) where a part of an outer peripheral surface of the tip portion body is formed in a planar shape or a concave shape (see figure 1 | or figure 9); at least one extending portion (see 35, figure 1 | or 435, figure 9) that extends toward the tip portion body from the base end face of the cap body and includes an outer surface (see outer surface of 35, figure 1 | or figure 9) and a contact surface (best seen with the inner surface of 35, figure 3) provided closer to the central axis than the outer surface and being in contact with the mounting surface (see figure 3); a connecting portion (see connection between 34 and 35, figure 3 | or see 434-435, figure 9) that includes a first engagement portion (on 34, figure 1 and 3) formed on the mounting surface and a second engagement portion (on 35, figures 1 and 3) formed on the contact surface and connects the cap body to the tip portion body through at least one extending portion away from the base end face of the cap body (see figure 3 | or see figure 9). Yasui is silent regarding a coating member that covers the outer peripheral surface of the tip portion body and the outer surface of the at least one extending portion in a state in which the cap body and the tip portion body are connected to each other by the connecting portion; and a stringy or belt-like fixing member that is provided on an outer peripheral surface of the coating member, is disposed at a position where the connecting portion is provided in a direction of the central axis, and fixes engagement between the first and second engagement portions, wherein the outer peripheral surface of the tip portion body or the outer surface of the at least one extending portion is a rough surface with increased frictional resistance, wherein the outer surface of the at least one extending portion is disposed at a position that is offset radially inward from an outer peripheral end of the cap body in a radial direction perpendicular to the central axis.
Furuta teaches an endoscope (10, figure 1) and a protective sheath (23, figure 2). The protective sheath front end (23a, figure 2) is affixed to the endoscope front end (14, figure 2) by a filamentous member (32, figure 2). An adhesive agent (33, figure 2) is layered on the outer periphery of the protective sheath to cover and protect the filamentous member (see figure 2 | Col. 5, lines 40-50). Additionally, the filamentous member and adhesive agent are arranged in an annular groove (14D, figure 2) to reduce the diameter of the front end (Col. 5, lines 40-45; see figure 2).

It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope of Yasui with an annular groove (at 1b and outer surface of 35, figure 1, Yasui | see 14D, figure 2; Furuta), a filamentous member (32, figure 2), a sheath (23, figure 2), and an adhesive agent (33, figure 2) as taught by Furuta. Doing so would affix the tip portion body to the cap body (Col. 5, lines 40-43) and reduce the diameter of the front end (Col. 5, lines 40-45; see figure 2). Additionally, it would have been obvious to modify the outer peripheral surface of the tip portion body with a rough surface as taught by Pal. Doing so would improve the bonding properties ([0179]; Pal). The modified endoscope would have a coating member (23, figure 2; Furuta) that covers the outer peripheral surface of the tip portion body and the outer surface of the at least one extending portion in a state in which the cap body and the tip portion body are connected to each other by the connecting portion (see figure 2); and a stringy or belt-like fixing member (this element is interpreted under 35 USC 112f as a filamentous member, and includes a flexible rod-like member, like an elongated hollow member, or a long plate-like member [0056] | filamentous member 32, figure 2) that is provided on an outer peripheral surface of the coating member (see figure 2), is disposed at a position where the connecting portion is provided in a direction of the central axis (see 34 and 35, figure 1; Yasui | or 434-435, figure 9), and fixes engagement between the first and second engagement portions (affix the tip portion body to the cap body; Col. 4, wherein the outer peripheral surface of the tip portion body or the outer surface of the at least one extending portion is a rough surface with increased frictional resistance ([0179]; Pal), wherein the outer surface of the at least one extending portion is disposed at a position that is offset radially inward from an outer peripheral end of the cap body in a radial direction perpendicular to the central axis (annular groove of 14D, figure 2; Furuta | the modified endoscope would have an annular groove at 1b and outer surface of 35, figure 1; Yasui).
Regarding claim 4, Yasui further discloses the first engagement portion of the tip portion body is a recessed portion (see 34, figure 1) and the second engagement portion of the at least one extending portion is a protruding portion (see 35, figure 1), and a locking surface (see 34 and 35, figure 3), which is to be locked to a side wall surface (see 34 and 35, figure 3) formed on a tip side of the recessed portion, is formed on a tip side of the protruding portion in a state in which the protruding portion is engaged with the recessed portion (see figure 3).  
Regarding claim 6, Furuta further teaches disclose a distance of the offset is a distance that is equal to a thickness of the coating member or the sum of the thickness of the coating member and a thickness of the fixing member (the modified endoscope would have an annular groove with the distance of the offset equal to the sum of the thickness of the coating member and the thickness of the fixing member in order “to reduce the diameter of the front end”; Col. 5, lines 40-45, Furuta).  
Regarding claim 8, Yasui further discloses the mounting surface is formed in a planar shape (see figure 3), and the contact surface is a flat surface (best seen with figure 3 of Yasui).  
Regarding claim 9, Furuta further teaches a sealing agent (adhesive agent 33, figure 2). Yasui, Furuta, and Pal are silent regarding the sealing agent is interposed both between the outer peripheral surface of the tip portion body and the coating member and between the outer surface of the at least one extending portion and the coating member.  
It would have been obvious to modify the endoscope of Yasui, Furuta, and Pal to have the sealing agent interposed between the outer peripheral surface of the tip portion body and the coating member and between the outer surface of the extending portion and the coating member. Doing so would bond the coating member to the outer peripheral surface of the tip portion body and the outer surface of the extending portion (Col. 5, line 49 of Furuta).
Regarding claim 10, Yasui further discloses the at least one mounting portion comprises a first mounting portion (see 434, figure 9) and a second mounting portion (see 444, figure 9) that are disposed at positions different from each other in a circumferential direction of the outer peripheral surface of the tip portion body (see figure 9), and the at least one extending portion comprises a first extending portion and a second extending portion (435, figure 9; 435 can have a left side/a first extending portion and a right side/a second extending portion).  
Regarding claim 11, Yasui further discloses the first and second mounting portions are provided at positions on the outer peripheral surface of the tip portion body, and the positions are respectively located opposite one another (see figure 9).  
Regarding claim 12, Yasui further discloses the outer surface of the at least one extending portion is an arc-shaped surface (best seen with figure 1 or figure 9) of which .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        December 2, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795